Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-5 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 3 recites:
 The invention comprises a group theme chain graph, list, group and social media search engine tool or application separate from any particular social media service and is comprised of the following:
Claim 4 recites 
The invention comprises a group theme chain graph, list, group and social media search tool or application separate from any particular social media service and is comprised of the following: 
Claim 5 recites:
. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 5 recites :
Step for searching social media data using at least one of words, color, pictures and audio.  

Drawings


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 3 recites:
The invention comprises a group theme chain graph, list, group, social media search engine tool or (emphasis added) application separate from any particular social media service.  Claims 3 and 4 are indefinite because applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 in the preamble includes similar language and is rejected on the same basis.  
 
Claim 3 recites:

Above limitation is indefinite because the user lacks antecedent basis. 

The user invites them to join and thus through the addition of more information a family network graph/family tree is formed.
Above limitation is indefinite because, 1) the user lacks antecedent basis, 2) them is indefinite, 3) to join is indefinite because it is unclear what “them” is joining, 4) and thus through the addition of more information a family network graph/family tree is formed is drawn to intended use and is not given patentable weight.     

A graph, list, group is formed, not only through family ties but through other kinds of groups,
Above limitation is indefinite because, 1) it is unclear whether a graph, list or group is formed, 2) through other kinds of groups is indefinite because it is unclear how groups relate to a graph or a list. 

Upon invitation, those who agree to down load the application, are required to add information on people they know who are suitable to the chain and with these additions a chain if formed.
Above limitation is indefinite because, 1) the chain lacks antecedent basis, 2) it is unclear what happens if nobody agrees to download the application, 


Above limitation is indefinite because 1) it is unclear how a huge puzzle relates to a family tree, specifically, it is unclear whether applicant is claiming a family tree or a huge puzzle.   

After the user enters relatives' information and nature of the relationship, invitations to join are sent to these relatives or depending on the kind of group being formed invitations to join are sent to the others identified.
Above limitation is indefinite because 1) it is unclear who specifically are the others who are identified.  

The down loaded application asks the user for the social media pages or accounts of these people.
Above limitation is indefinite because it is unclear who are included in these people.  

The application asks the user what the nature of his/her relationship with these people is and the information is saved in the memory or data base.
Above limitation is indefinite because, 1) the nature lacks antecedent basis, 2) it is unclear who are included in these people, 3) it is unclear what information is stored in the database.     

With the information saved on the database, the application gives the user the possibility of organizing the people he/she contacts in various networks, lists, groups, graphs or trees.
Above limitation is indefinite because organizing people is not positively recited.  Specifically, it is unclear when people are organized.    

Through the capacity of the application to contact and interact with targeted social media services, navigation, visualization, observation, communication, interaction possibility is provided with the targeted family network graph or different group or different list or various social networks or social media accounts.
Above limitation is indefinite because it is unclear how the application contacts and interacts with 1) navigation, 2) visualization, 3) observation, 4) communication, 5) targeted family network graph, 6) different group, 7) different list, 8) various social networks, 9) social media accounts

Different units of measurements, including distance measurement can be defined for different chains and graphs with different purposes and themes.
Above limitation is indefinite because it is unclear 1) how distance measurement relates to chains, 2) how distance measurement relates to graphs, 3) how different purposes and themes relate to graphs, 4) the condition(s) for determining the definition of distance measurement.  

In the family network graph, a distance measurement that can be labeled with how many jumps or hops exist between members, how many relatives are passed to reach another member is defined, and other measurement units can be defined for different group themes and purposes, such as volume being defined by how many followers a member has, or weight being defined by how many likes they have received.
Above limitation is indefinite because it is unclear 1) what measurements are defined for different group themes and purposes 

Measurement units vary and may include those inspired by normal life, such as weight, distance (such as how many jumps there are between family members), volume. They may also be social media measurement units such as number of likes, number of followers. They may be social media measurement units that have been computed from a combination of relevant data.
Above limitation is indefinite because it is unclear 1) what social media measurement units have been computed from a combination of relevant data.

Within specific interval or criteria, it can automatically check the social media pages of these people or institutions and filter, index or down load to the user's electronic device, new messages, links, photographs, videos and other shared data.
Above limitation is indefinite because it is unclear 1) what comprises other shared data, specifically what is “other.”

When necessary, commands and conditional instructions can be sent to the user's computer, application or internet scanner to actualize these processes.
Above limitation is indefinite because it is unclear 1) what comprises when necessary, 2) what comprises these processes.

Using artificial intelligence and machine learning techniques over time the application has the ability to evaluate what data is important, somewhat important or unimportant to the user.
Above limitation is indefinite because it is unclear 1) what comprises important, somewhat important or unimportant.

The application can provide automatic notifications, displays on visual user interface, regarding the communications and activities of the family network graph or a group graph formed around another theme or other users on a list or can change the appearance of the visual user interface or function.
Above limitation is indefinite because it is unclear 1) what comprises a group graph formed around another theme, specifically what is the first theme and what is the second theme, 2) who are the other users, specifically, who are the first users and who are the second users, 3) it is unclear how the appearance of the user interface is changed 4) it is unclear what function of the user interface is changed.     

The application can form a communication network or "mini social media network" completely independent from social media services or others using the same application. In them those who
know each other, relatives or those centered around other themes can chat, message, share photo albums, video conference, play games together, plan social activities, form graphs together, form family trees together, prepare pages together with various themes, share what they prepare, coordinate, share news, share family news, have projects around family announcements etc. and perform many other activities.
Above limitation is indefinite because it is unclear 1) how a mini social media network can be completely independent from social media services, 2) how a mini social media network can be completely independent from others using the same application, 3) what comprises in them, 4) what is centered around other themes, specifically, what is the first theme and what is the second theme, 5) perform other activities.   

 The application can also join different application users, acquaintance/friend/relative lists networks, graphs, trees, and form a large network in order to establish an independent mini social media network and make it function and it can thus offer many functions that are normally found in fixed social media services.
Above limitation is indefinite because 1) it is unclear how an independent mini social media network is established in a large network, 2) it is unclear what is required to make it function, specifically what is “it” 3) what comprises a fixed social media service 4) the functions which are normally found in fixed social media services are unknown.    

Shared data that the application finds on various fixed social media services can be shared again on this mini social media network between people.
Above limitation is indefinite because 1) it is unclear what comprises various fixed social media services 2) it is unclear what comprises this mini social media network between people.   

While shared data from normal fixed social media can be transferred to the mini social network, at the same time, this mini social network can transfer information and shared data to the normal social media services.
Above limitation is indefinite because 1) it is unclear what comprises normal fixed social media 
2) what comprises the mini social network  

The ability to define which other users of the system are relatives, and what the nature of their relation to the user or for users that are relatives of other users, and hence the application being 
The above limitation is not understandable and thus is indefinite.  

The same service is also there for groups and connections formed around other themes, connections, labels, purposes.
The above limitation is indefinite because 1) it is unclear what comprises same service, 2) it is unclear what comprises groups and connections formed around other themes, connections, labels, purposes  

The family network graph or other graphs, lists, groups, can be easily used to define and control communications or news the user will receive.
The above limitation is indefinite because 1) it is unclear what comprises easily used.

The ability to control who will receive communications or news that the user places of social network systems is an aspect that can be utilized.
The above limitation is indefinite because 1) it is unclear what comprises user places.

The family network graph (or other groups and graphs) can be used to define smaller groups of related users in a larger social network, allowing multi-user activities such as relatives using 
The above limitation is indefinite because 1) it is unclear how smaller groups of related users are defined in a larger social network 2) it is unclear what comprises and more, 3) it is unclear what comprises facilitated easily.  

The family network graph, or family network map (aileaggrafigi, or aileagharitasi in Turkish) or any other kind of method for listing or grouping can be used to drive a visual on-screen user interface element that may look like a classic* Family Tree, or another visual or textual ID, 2D, 3D or higher dimensional representation of family relations (or any other relationship graph, list, group depending on the theme or purpose) and at its most basic, the Family Network Graph (or other groups) based user interface may present a zoomable, scrollable, rotatable, tilt able, clickable, annotatable or otherwise interactive visualization of family members (or other members) and their ties that allows the social media accounts of, and information shared by, other family members (or other members) to be explored, navigated, monitored, searched, visualized, liked, commented or otherwise interacted with.
Above limitation is indefinite because 1) it is unclear what Turkish comprises, 2) what comprises any other kind of method for listing or grouping, 3) what comprises a classic family tree, 4) what comprises or another visual or textual ID, 2D, 3D or higher dimensional representation of family relations (or any other relationship graph, list, group depending on the theme or purpose) and at its most basic 5) the limitation considered as a whole is not understandable.  


Above limitation is indefinite because 1) it is unclear what comprises fundamental functionality 2) it is unclear what comprises that it can filter, 3) it is unclear what comprises normal use, 4) what comprises a number of ways.   

Like a zoomable, pan able, rotatable and scrollable electronic geographic map or a network diagram, the user would have the ability to focus on any desired person anywhere in the family's Family Network Graph (or any other group or list with or without any other theme).
Above limitation is indefinite because 1) it is unclear how an electronic geographic map relates to a family’s Family Network graph, 2) the process of liking is not discernable. 

By typing in the user's name, navigating towards any other person in the Family Network Graph ( or any other group or list with or without any other theme) by zooming and scrolling and panning or possibly clicking on various visual elements of this interactive "visualization of family members (or other members) and their relation to each other" can be utilized.
Above limitation is indefinite because 1) it is unclear what comprises possibly clicking, 2) what comprises various visual elements.   

The user can limit the number of members seen on the screen, can view the member chain map from a further distance, can zoom in, can focus on a different part and can perform these functions with criteria tailored to personal needs.


Any family member (or other group, graph, list member) the user centers the map on or selects via mouse clicking or other means would automatically have their social media profile page or other information displayed in portions of the screen not covered by the map interface element.
Above limitation is indefinite because the map interface element lacks antecedent basis.  

The function and user interface, can be obtained through the external software application working side by side with social media service, and this software application provides Family network graph (or other graphs, groups, lists) for its members, and with visual representation profile pages and it also provides the opportunity to communicate with participants in other fields, including search, monitoring, gathering information, sending information, messaging, viewing what is shared.
Above limitation is indefinite because 1) the function lacks antecedent basis, 2) working side-by-side in a social network environment is unknown, 3) its members cannot be determined, 4) it also provides the opportunity to communicate is difficult to determine, particularly indefinite is “it.” 5) can be determined is indefinite because it includes cannot be determined. 

The Family Network Graph (or other graph formed with a different theme, or list) defined by the user has the ability to stretch across, and interact with, multiple different social networking services.
Above limitation is indefinite because 1) ability to stretch across is difficult to understand.  

After the application has been downloaded, if different family members (or different members of any group) enter conflicting information as they from a family tree together (or any other group graph, structure) they have the ability to communicate with each other to arrive at the best conclusion.
Above limitation is indefinite because 1) if different family members does not particularly claim the invention, 2) as they from a family tree together is not understandable.  

It enables relatives (or members of another group) to join different data together, and gain access to information they would not normally have, see the nature of the connection and interact with new people.
Above limitation is indefinite because 1) it enables is not specific regarding the enabling 2) not normally have is not clear regarding what is normal, 3) nature of the connection is not discernible,  

A fundamental feature of the visual user interface element is that multiple instances or configurations of a Family Network Graph (or other graphs, groups, lists) with different settings may be defined and stored side by side to accomplish different user tasks.
In addition to the visual interface enabling a social media user to navigate data or profile pages that he/she is interested in, the visual interface can also notify the user, through text, color, emphasis, pop ups, icons, visuals, animation and other vehicles that a member of the family network graph ( or any other chain) has shared content or other information that might be worth viewing, and the communications or actions of those in the family network graph (or other 
The above limitation is indefinite because 1) may be defined does particularly claim the process of defining, 2) that might be worth viewing is not positively recited because might not be worth viewing is a possibility,   

A personal sharing sub-page can be added with "words of love field" in which each member writes something regarding members .within a certain distance, they really value, a memory they treasure with this family member, or write what they will miss the most if the family member were to move to a distant country and they could not see them again.
Above is indefinite because it is non-functional descriptive material. 

A personal sharing sub-page with "blessings spoken over family" contains blessing that parents or grandparents or honored elders write over the younger generation, along with pop ups and sign to remind them to do it.
Above is indefinite because it is non-functional descriptive material. 

In the light of known mutual themes, mutual/common sharing pages, mutual subpages, the search engine can be used to read, see, listen to data centered around a desired theme.
Above is indefinite because known mutual funds depends on the user.  

Preventing information over load is possible through categories such as "the cutest" "the most important" and other factors that limit what will be shared.


For various themes, purposes, goals and uses of the chain lists, graphs, groups there can be different sharing fields and different relevant measurement units can be used.
Above is indefinite for reason of the following: 1) various, 2) different, 3) can 

Such features are added elements and can be created for only those allowed can take part in with the ability to erase, block those who are disallowed and encouraging pop up signs to participate.
Above is indefinite for reason of the following: 1) such, 2) can

A feature in which content that should be seen by all members pops up upon entering the system, such as the most important moments of the month, the most highlighted data in any given time period, the most highlighted data, announcements can be added.
Above is non-functional descriptive material and thus is rejected.  

Within the family graph or any other graph, list, group the most important moment /data of the month or time period expressed in photographs, text, auditory data or other means
Above is indefinite because the following is recited, 1) any other graph, 2) other means.  Furthermore, the above is non-functional descriptive material and is not given patentable weight.  

The option of having data that is seen by all upon entering the system, determined by the purpose of the group and wishes of the designer can be added.


The most important moment or data in a given time period, appearing on the screen in various formats is an optional feature.
Above is indefinite because most important moment or data in a given time period is unclear. Furthermore, it is unclear whether optional feature is a feature that is claimed.   

Ability of a user to control who will see the data shared such as most important moments of the month or announcements and who can comment, leave feedback, answer, send messages, leave notices can be added.
The above limitation is indefinite because can be added does not specific the addition

Relatives or other group members seeing what is most important to us and the ability for them to leave comments can be added.
Above limitation is indefinite because can be added does not specific the addition.  Furthermore, important to us is indefinite. 

Those searching for data will only be able to see data that those sharing has allowed, and only be able to comment, give feedback, and interact as the person sharing has allowed, with various restrictions using measurement units defined for that group such as jumps in a family network graph or other groups and lists.
Other groups and lists is indefinite.  


The group theme chain graph and social media search engine feature; forming a puzzle together around a theme, or forming a chain of information chains like messages/letters into graphs/lists/groups, using defined measurement units as well as the nature of relationship between members, using measurements such as defined distance units between members to control social interaction, communication, sharing, and/or reaching data shared on social media accounts in more efficient, detailed, fast ways that avoid information overload, the ability to use word searches for social purposes but also research, obtaining information, in a more efficient way is a service to be offered not only on apps but on social media networks, TV, games.
The following are the reason for indefiniteness, 1) forming a puzzle together, 2) like messages/letters.  The limitation taken as a whole is convoluted to the extent of being confusing. 

An additional aspect where technically possible or desirable the search engine also has the capacity to search and scroll social media data using words, color, picture, audio and other searches independently from any chains, graphs, lists, mentioned above as an independent service.
The above is indefinite because it is unclear what comprises technical possible or desirable.  Furthermore, other searches is indefinite.  

The search engine feature that enables detailed, fast access of information both in the software tool or application's own information data base and information shared on social media 
The above limitation is indefinite because the following language is included, 1) as though it were a human user, 2) it provides, 3) can be used, 4) this second concept, 5) under the first concept, 6) in its own right, 7) other purposes.  Furthermore, the limitation taken as a whole is convoluted to the extent of being confusing. 
Examiner reserves the right to make further rejections due to plurality of claim elements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable in view of taking Official Notice.          
Regarding claims 3, 4 and 5, Official Notice is taken that the limitations comprise elements that are well-known and expected in the art.  Elements are from technology that is old and well-established, e.g., group, theme, chain, graph (family tree), list and social media search 
The first part can be compared to completing a puzzle together when each member holds one piece of the puzzle or a chain letter/message in which chains of information connect and together form graphs or lists.  
To adequately traverse taking Official Notice, an applicant must specifically point out the supposed error in the examiner’s action by stating why the device and/or the functional language are not considered to be common knowledge or well-known in the art, see 37, CFR 1.11 (b). Refer also Chevenard at 713, 60 USPQ at 241.  A general allegation that the claims define a patentable invention without reference to the examiner’s assertion of official notice is not adequate.          

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srikrishna (US 2014/0082086) discloses: [0026] In some embodiments, the full-text of the social profile is used for searching to yield more relevant related social profiles. Social profiles with publication date later than the first file are valuable as users are generally interested in recent updates. In an example, a search engine operating on server 120 uses Facebook Graph.RTM. API to identify post-publication updates to profiles in Facebook.RTM., based on noun phrases in full-text. The algorithm used to generate the search terms using Facebook Graph.RTM. API automatically extracts noun phrases from a social profile using natural 
Stewart (US 2014/0324741) discloses: [0026] A social networking system may provide a variety of means to interact with nonperson objects within the social networking system. For example, a user may form or join groups, or become a fan of a fan page within the social networking system. In addition, a user may create, download, view, upload, link to, tag, edit, or play a social networking system object. A user may interact with social networking system objects outside of the context of the social networking system. For example, an article on a news web site might have a "like" button that users can click. In each of these instances, the interaction between the user and the object may be represented by an edge in the social graph connecting the node of the user to the node of the object. A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.

Dey (US 2019/0080626)  [0041] In the embodiment shown, the word relationship graph development module 104 can include theme based data extraction component 202, word filtering component 204, link filtering component 206 and graph generation component 210. In various embodiments, the theme based data extraction component 202 can filter the common sense KB 114 based on one or more themes identified in the themes data 112 to generate word-link information directed to one or more themes.  For example, the theme based data extraction component 202 can extract different sets or groupings of word-link information respectively related to different topics, subjects, categories, etc. In some implementations, the graph generation component 210 can further generate separate word graphs for the different themes.   

Dey  [0048] In some implementations, whether a word-link is classified as appropriate or inappropriate for a target leaner can be based on the distances between the two linked words relative to a third word in a common sense KB word-graph that both words are linked to. With these implementations, the link filtering component 206 can classify a word-link as being inappropriate if the cumulative distance is greater than a threshold distance. In this regard, the distance refers to the number of links between two words. For example, in furtherance to the above example with respect to the word-link cow.fwdarw.at Location.fwdarw.book, a word that could be linked to both cow and book at some point in a word relationship graph could include the word person. For example, the word person could be linked to the word cow in the sense that a person can eat cow products. The word person could also be linked to the term book because a person reads books. Based on the common sense KB word relationship graph, the distance from the term cow to person could be for example 4 hops, and the distance from the word book to person could be for example 3 hops. According to this example, if the maximum distance for a word-link to be considered appropriate is 6 hops, at 7 hops the word-link cow.fwdarw.atLocation.fwdarw.book would be considered inappropriate.

Mezic (US 2016/0203036)  [0071] In an embodiment, because a scenario in which there are no faults can be defined as Y(.omega.) equals 0 for all .omega., any state or scenario where Y(.omega.) does not equal 0 can indicate some form of adversity within one or more sensors 115 or components of the physical structure 110 and can be considered a fault. However, there are important than others, and classification and artificial intelligence (e.g., machine learning) can be used to identify which are important and which are not.

Bigelow (US 2017/0161318) claim 3. The system of claim 2, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, via the user interface, an indication of one or more filtering criteria specified by the particular user; filter the one or more neighboring nodes based at least in part on the one or more filtering criteria to obtain a filtered group of one or more neighboring nodes; and present, via the user interface, an indication of the filtered group of one or more neighboring nodes to the particular user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/10/2021